UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-2102



MICHAEL W. ROGERS,


                                               Plaintiff - Appellant,
             and


REBA L. ROGERS,

                                                            Plaintiff,

             versus


UNITRIN AUTO AND HOME INSURANCE COMPANY, d/b/a
Kemper Auto and Home; AMERICAN MANUFACTURERS
MUTUAL INSURANCE COMPANY; LUMBERMENS MUTUAL
CASUALTY COMPANY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Carl Horn, III,
Magistrate Judge. (CA-04-41-5)


Submitted:    March 15, 2006                 Decided:   March 28, 2006


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Rogers, Appellant Pro Se. Tracy Lynn Eggleston, Garrett
John McAvoy, COZEN O’CONNOR, Charlotte, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Michael W. Rogers appeals the magistrate judge’s order

granting summary judgment to Defendants in his breach of contract

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.*

See   Rogers    v.   Unitrin    Auto   &   Home   Ins.    Co.,   No.   CA-04-41-5

(W.D.N.C. Aug. 22, 2005).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED




      *
      The parties consented to jurisdiction of the magistrate judge
under 28 U.S.C. § 636(c).

                                       - 3 -